Name: Commission Regulation (EEC) No 1954/79 of 5 September 1979 amending for the third time Regulation (EEC) No 3075/78 laying down detailed rules for the application of the special measures for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity;  cooperation policy;  plant product
 Date Published: nan

 6. 9 . 79 Official Journal of the European Communities No L 226/ 11 COMMISSION REGULATION (EEC) No 1954/79 of 5 September 1979 amending for the third time Regulation (EEC) No 3075/78 laying down detailed rules for the application of the special measures for peas and field beans used in the feeding of animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ( 1 ), and in particular Article 2 (6) thereof, Whereas Article 17 of Commission Regulation (EEC) No 3075/78 (2), as last amended by Regulation (EEC) No 1334/79 (3 ), provides in particular that aid shall only be paid for peas and field beans if the products in question are the subject of an application for aid during the marketing year in which the relevant contract has been lodged by the feedingstuffs manufac ­ turer ; whereas an exception must be provided in the case of products for which the contract has been lodged before 1 July 1979 but in respect of which it was not possible to submit an application for aid before that date ; Whereas the same Article lays down that a security must be lodged by the end of the month during which the contract is lodged ; whereas special provi ­ sions must be made for products which are the subject of contracts lodged before 1 July 1979 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, Member State where the peas and field beans will be used for the manufacture of feedingstuffs , on condition that, except in cases of force majeure, an application as referred to in Article 5 (b) of the abovementioned Regulation is submitted in respect of the products in question by the end of the marketing year during which the contract was lodged . However, the final date for the submission of appli ­ cations shall be postponed until 31 December 1979 in the case of products which are the subject of contracts lodged before 1 July 1979 . The aid shall be granted in respect of a quantity not exceeding 107 % of the quantity indicated in the contract or, as appropriate , the quantity which can be produced on the area therein indicated . 2 . Where the contract is lodged in a month other than that in which the application referred to in the said Article 5 (b) is submitted, a security shall be lodged by the end of the month during which the contract is lodged . The amount of such security shall be 1-5 ECU per 100 kilograms . Where the contract relates to an area, the amount of the security shall be 30-0 ECU per hectare . However, for contracts lodged before 1 July 1979 , in respect of products :  for which the application referred to above is submitted between 1 July and 30 September 1979 , no security shall be lodged,  for which the application referred to above is submitted on or after 1 October 1979 , the secu ­ rity shall be lodged by 30 September 1979 .' HAS ADOPTED THIS REGULATION : Article 1 Paragraphs 1 and 2 of Article 17 of Regulation (EEC) No 3075/78 are hereby amended to read as follows : ' 1 . The amount of the aid to be granted shall be that applying on the day when the feedingstuffs manufacturer lodges the contract referred to in Article 5 (a) of Regulation (EEC) No 1418 /78 with the agency designated for this purpose in the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1979 . (!) OJ No L 142, 30 . 5 . 1978 , p. 8 . ( 2 ) OJ No L 367, 28 . 12 . 1978 , p. 9 . P) OJ No L 162, 30 . 6 . 1979 , p . 100 . No L 226/ 12 Official Journal of the European Communities 6. 9 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 September 1979 . For the Commission Finn GUNDELACH Vice-President